Citation Nr: 0215332	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
removal of a boil in the low back region.

2.  Entitlement to a compensable initial rating for a scar of 
the right cornea, as residual to a right eye trauma.

(The issue of entitlement to service connection for a back 
disorder will be addressed in a separate and forthcoming 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision denied service 
connection for residuals of removal of a boil.  In addition, 
the June 1999 decision granted service connection for a scar 
of the right cornea, residual to a right eye trauma, and 
assigned an initial noncompensable rating.

The veteran testified before a Member of the Board at a 
hearing held at the RO in January 2001.

The Board remanded the issues in March 2001.  The RO was 
instructed to readjudicate the veteran's claims in compliance 
with the Veterans Claims Assistance Act.  In addition, the RO 
was instructed to obtain identified private treatment records 
and schedule the veteran for VA examinations to evaluate his 
disabilities.

The Board is undertaking additional development on the issue 
of service connection for a back disorder pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3099, 
3105) (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  There is no competent medical evidence of a diagnosis of 
a current disability, to include a scar, related to residuals 
of removal of a boil in the low back region.

3.  The clinical evidence does not show active pathology 
related to a scar of the right cornea, as residual of a right 
eye trauma.


CONCLUSIONS OF LAW

1.  Residuals of removal of a boil in the low back region 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for a compensable initial evaluation for a 
scar of the right cornea, as residual to a right eye trauma, 
are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303, Diagnostic Code 6009 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The communications provided the veteran an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues now being decided on 
appeal has been obtained.  The evidence includes the 
veteran's service medical records, private treatment records 
dated 1995 through 1998, two statements from private 
physicians received in December 1998 and January 1999, VA 
examination reports dated January 1999 and November 2001, and 
statements and testimony by the veteran at a hearing held at 
the RO before a Member of the Board in January 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Service Connection for Residuals of a Boil

Factual Background

Service medical records do not indicate that the veteran had 
a boil removed while in service.  Other records developed 
after service do not refer to a history of a boil being 
removed during service, nor do the records document post-
service findings associated with removal of a boil, to 
include a scar.

The veteran testified before a Member of the Board at a 
hearing held at the RO in January 2001.  He stated that a 
boil had been removed from his spine in service.  He 
testified that the scar caused him discomfort.

A November 2001 VA examination report noted a scar on the 
right buttock.  The examiner noted that the veteran had no 
current symptoms from his scar.  The examiner indicated that 
there were no residuals of a boil. He stated that there was a 
well-healed surgical scar on the right buttock.  The examiner 
stated that there was "absolutely no relationship between 
the surgical removal of a boil in the 1950s that the veteran 
[described] and any current skin disorder."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for residuals of removal of a boil in the 
low back region.  There is no record of treatment in service 
for complaints related to a boil, nor are there documented 
residuals for a period of many years following service.  The 
November 2001 VA examination report noted a scar on the right 
buttock and that there were no residuals of boil.  There is 
no competent evidence relating the scar or residuals of 
removal of a boil to service.

Although the veteran is competent to report his in-service 
experiences and symptoms (including that he had a boil 
removed), where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu, 2 Vet. App. 
at 494.  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  The Court held in Grottveit, 5 Vet. 
App. at 93, that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence ... is required.

The probative evidence of record does not demonstrate a scar 
associated with the claimed removal of a boil can be related 
to service.  In fact, the November 2001 VA examiner states 
that there is "absolutely no relationship between the 
surgical removal of a boil in the 1950s that the veteran 
[described] and any current skin disorder."  It would be 
overly speculative to conclude that the recently claimed 
inservice boil removal, and any associated residual scar, 
could be attributed to service, given the complete lack of 
any documented clinical history or findings until a point 
many years after separation from service.  Therefore, for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence of record is against the 
claim for service connection for residuals of removal of a 
boil from the low back or right buttock region.

IV.  Compensable Initial Rating for a Scar
of the Right Cornea, as Residual to a Right Eye Trauma

Factual Background

Service medical records indicate that a piece of steel lodged 
in the veteran's eye in September 1953.  The steel particle 
was removed and the veteran was returned to active duty.  He 
returned later that month because of discomfort and pain in 
the right eye.  He was diagnosed with irritation of the right 
eye.  The veteran's vision was noted to be 20/20 bilaterally 
on his October 1956 separation examination.

A statement from the veteran's private physician, received in 
December 1998, noted that the veteran was first diagnosed 
with a cataract in the right eye in January 1998.  At the 
last visit, in December 1998, the veteran's vision was 20/20 
in each eye with glasses.  No retinal problems were detected.

A statement from the veteran's private physician, received in 
January 1999, indicated that the veteran was status post 
cataract surgery in the right eye.  The physician indicated 
that he had an excellent visual outcome.  His vision, with 
minimal correction, was 20/20.  The physician noted that 
vision in the left eye was 20/20 with glasses.

A January 1999 VA examination report noted that the veteran 
reported being hit in the right eye with a foreign body from 
a steel cable in 1953, while in service.  The veteran's 
visual acuity was currently as follows:


Right Eye
Left Eye
Near Uncorrected
20/400
20/200
Far Uncorrected
20/30
20/60
Near Corrected
20/25
20/25
Far Corrected
20/25
20/25

No diplopia was present.  No visual field defects were noted.  
External examination revealed a small scar near the limbus at 
9 o'clock on the right eye.  There was also a posterior 
intraocular lens in place.  Fundoscopic examination was 
normal bilaterally.

The veteran testified before a Member of the Board at a 
hearing held at the RO in January 2001.  The veteran 
testified that he saw spots, which blocked his visual path.  
He also stated that he experienced periodic fuzziness that 
blurred his vision.  The veteran indicated that he had lost 
visual acuity.

A November 2001 VA examination report noted that the veteran 
reported a history consistent with the records in the claims 
file.  On examination, his visual acuity was as follows:


Right Eye
Left Eye
Near Uncorrected
20/400
20/70
Far Uncorrected
20/50
20/400
Near Corrected
20/40
20/30
Far Corrected
20/25
20/25

No diplopia was present.  No visual field defects were noted.  
External examination revealed no corneal opacities in either 
eye.  There was a posterior chamber intraocular lens in the 
right eye, in good position.  Funduscopic examination 
revealed decreased macular reflex bilaterally.  The examiner 
diagnosed the veteran with right pseuophakos, posterior 
chamber type, bilateral early macular degeneration, and 
history of a right corneal foreign body, without residuals.  
The examiner stated, with regard to a relationship between 
the veteran's right cataract and his initial eye trauma, that 
based on the veteran's vision recorded at discharge and the 
length of time between the initial foreign body and the 
cataract formation he "would doubt that this was a traumatic 
cataract and that the cataract was probably not caused by the 
foreign body which was removed in 1953 immediately after it 
was sustained."

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Unhealed eye injuries in chronic form are to be rated from 10 
percent to 100 percent for impairment of visual acuity, field 
loss, pain, rest requirements or episodic incapacity, 
combining an additional 10 percent during continuance of 
active pathology.  A minimum evaluation of 10 percent is 
assigned during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.

In evaluating an eye disorder based on loss of visual acuity, 
the best distance vision obtainable after best correction 
with glasses will be the basis of the rating.  38 C.F.R. 
§ 4.75 (2001).

A noncompensable rating is warranted for impairment of 
central visual acuity if the best corrected visual acuity in 
one eye is no worse than 20/40, and the best corrected visual 
acuity in the other eye is no worse than 20/40.  To warrant a 
10 percent rating, corrected vision in the service connected 
eye must be no better than 20/50.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2001).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable initial evaluation for a scar 
of the right cornea, as residual to a right eye trauma.  The 
reasons follow.

A compensable rating is not warranted under Diagnostic Code 
6009, as the medical evidence contains no indication that the 
veteran currently has any active pathology as a result of his 
scar of the right cornea, as residual to a right eye trauma.  
In fact, the November 2001 VA examiner noted that the veteran 
had a history of trauma to the right cornea, which healed 
without residuals.  The examiner did diagnose the veteran 
with right pseudophakos and early macular degeneration.  
However, the examiner attributed neither of these conditions 
to the right eye injury the veteran sustained in service.  
Psuedophakos is defined as an implantable artificial lens 
used in the treatment of cataracts.  See Dorland's 
Illustrated Medical Dictionary, 29th edition, p. 1485 (1994).  
The November 2001 VA examiner specifically stated that he 
doubted "that [the right eye cataract] was a traumatic 
cataract and that the cataract was probably not caused by the 
foreign body which was removed in 1953 immediately after it 
was sustained."  In addition, there is otherwise no evidence 
of record linking the veteran's diagnosis of early macular 
degeneration to the right eye injury incurred in service.

The Board notes that veteran's complaints of decreasing 
visual acuity.  However, there is no evidence of record 
indicating that any decrease in visual acuity is a result of 
the right eye trauma in service instead of post-service eye 
conditions that have not been associated with the veteran's 
inservice injury.  Regardless, even if the veteran's 
decreased visual acuity was attributable to residuals of his 
inservice injury, the veteran does not meet the criteria for 
a compensable evaluation based on decreased visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6079.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims his symptoms related to his 
scar of the right cornea, residual to a right trauma, are 
compensable, the Board finds that the medical findings do not 
support a compensable evaluation.  The Board attaches greater 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The Board also finds that the evidence does not raise a 
question that a compensable rating is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to significant change in 
the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's scar of the right cornea, as a 
residual of right eye trauma, alone has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization for the period at issue.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Service connection for residuals of removal of a boil in the 
low back region is denied.

Entitlement to a compensable initial evaluation for a scar of 
the right cornea, as residual to a right eye trauma, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

